Citation Nr: 1017012	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling from the period of October 23, 2003 to May 11, 
2006.

2.  Entitlement to an initial increased evaluation for PTSD, 
currently evaluated as 50 percent disabling, beginning May 
12, 2006.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as secondary to asbestos 
exposure.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a sleep disability, 
to include as secondary to PTSD.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression and 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims of entitlement to 
service connection for a right knee injury, a sleep disorder, 
COPD, hearing loss, tinnitus and depression and granted 
service connection for PTSD with a rating of 10 percent, 
effective October 23, 2003.  

During the pendency of this appeal, the RO granted an initial 
increase, assigning a 50 percent evaluation effective May 12, 
2006.  Since a rating in excess of 50 percent is possible for 
PTSD, the matter remains on appeal and is before the Board in 
accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for February 9, 2010.  The 
Veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issues of entitlement to service connection for a right 
knee disability and depression and adjustment disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period of October 23, 2003 to May 11, 2006, the 
service-connected PTSD is manifested by difficulty sleeping, 
difficulty concentrating, nightmares, anxiety, depression, 
hypervigilance and subjective complaints of decreased memory.  
There is no evidence of flattened affect, circumstantial or 
stereotyped speech, panic attacks more than once a week, 
impaired judgment, forgetting to complete tasks or impaired 
abstract thinking.  

2.  Beginning May 12, 2006, the service-connected PTSD is 
manifested by social isolation, excessive anger, thoughts of 
suicide, hyperarousal, difficulty sleeping, nightmares, 
slight decrease in memory, poor judgment, poor concentration, 
problems with employment and decrease in performance.  There 
is no evidence of gross impairment of thought processes, 
persistent delusions or hallucinations, obsessional rituals, 
illogical speech, near continuous panic, lack of impulse 
control, disorientation as to time and place or neglect of 
personal appearance and hygiene.  

3.  There is no competent evidence of a lung disability or of 
exposure to asbestos in service.

4.  A sleep disorder, as a manifestation of the Veteran's 
service-connected PTSD, has already been established and 
compensated for, and the preponderance of the evidence is 
against a finding that he has a separate and distinct 
disability relating to his sleep.

5.  Competent medical evidence of hearing loss is not of 
record. 

6.  Competent evidence of a nexus between tinnitus and active 
military service is not of record. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent, but 
no higher, for the period of October 23, 2003 to May 11, 
2006, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for an initial evaluation of 70 percent, but 
no higher, beginning May 12, 2006, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

3.  COPD, to include as secondary to asbestos exposure was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The claim of entitlement to service connection for a 
sleep disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 7105(d) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 4.14, 4.130, Diagnostic Code 9411 (2009).

5.  Hearing loss was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

6. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for PTSD where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

 A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that his PTSD warrants an initial evaluation 
in excess of 10 percent from October 23, 2003 to May 11, 2006 
and in excess of 50 percent beginning May 12, 2006.  After 
carefully reviewing the evidence of record, the competent and 
credible evidence shows that the Veteran's PTSD warrants an 
initial increased rating to 30 percent for the period of 
October 23, 2003 to May 11, 2006, and a rating of 70 percent 
thereafter.  

Period from October 23, 2003 to May 11, 2006

March 2004 treatment records reveal that the Veteran was 
having a crisis with his job stability and reported an 
unstable marriage that was likely headed for divorce.  The 
Veteran had steady employment until 2003, when he was laid 
off as a technical specialist due to interpersonal problems 
with his supervisor.  He also presented with anxiety and 
anger problems.  The Veteran was afforded a GAF score of 55.  

The Veteran was afforded a VA examination in August 2004.  
The examiner had the opportunity to review the Veteran's case 
file.  The Veteran was unemployed at the time of the 
examination and last worked in March 2004.  At the time of 
the examination, he was residing with his wife, stepson and 
granddaughter.  He reported a poor relationship with his wife 
and noted that he was quick to anger.  He also reported 
having difficulty getting along with people and socializing.  
The Veteran reported having one good friend.  He reported 
recurrent nightmares, difficulty sleeping, difficulty 
concentrating and hyperarousal.  He did not experience 
delusions or hallucinations and his mood was mildly 
depressed.  His speech was logical and goal directed, and his 
affect was slightly labile.  He did not have any suicidal or 
homicidal ideations.  His judgment was intact and he reported 
difficulty with short-term memory function.  The examiner 
noted no problems with the Veteran's memory but noted that 
the Veteran had difficulty with concentration.  The Veteran 
received a GAF score of 55.  

After a careful review of the record, the Board determines 
that from October 23, 2003 to May 11, 2006, the Veteran's 
PTSD symptoms more nearly approximate a 30 percent 
evaluation.  During this period, the Veteran has shown that 
he avoids social situations, is typically anxious, depressed, 
has difficulty sleeping and is hypervigilant.  He also 
reported a poor relationship with his wife, that was headed 
for divorce.  He does not have speech that is affected, 
circumstantial or stereotyped.  He reported decreased memory 
and the examiner noted difficulty with concentration.  His 
GAF score of 55 reflects some moderate symptoms, but 
represents that he is overall relatively capable of dealing 
with day-to-day tasks.  The Board concludes his symptoms fit 
the criteria for a 30 percent evaluation as he has shown 
occupational and social impairment due to depressed mood, 
anxiety, suspiciousness, panic attacks and chronic sleep 
impairment.  Therefore, the Veteran's PTSD disability rating 
is increased to 30 percent, effective October 23, 2003.  The 
appeal to this extent is granted.

The Veteran is not entitled to a rating of 50 percent, as he 
had not shown flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; and impaired 
abstract thinking.  While the records show the Veteran was 
unemployed since March of 2004, no link was made to his PTSD.  
In addition, his affect was slightly labile while his 
appearance was normal, he had no delusions or hallucinations 
and the examiner noted that his memory was unimpaired.  The 
Veteran was also still married and had a close friend outside 
his family.  While the Veteran may have demonstrated some of 
the symptoms listed in the criteria for a 50 percent rating, 
the Board notes these symptoms are not of the severity or 
frequency to warrant a rating higher than 30 percent.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the Veteran, the Board 
concludes that the preponderance of the evidence supports the 
grant of an increased rating to 30 percent, but no higher, 
under Diagnostic Code 9411, for the period of October 23, 
2003 to May 11, 2006.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Period Beginning May 12, 2006

The Veteran received a VA examination in May 2006.  The 
examiner reported that the Veteran's claims file was 
unavailable for review, but he had the opportunity to review 
the computer medical records.  The Veteran reported an 
inability to experience intense love and stated that he 
distances himself from other people including his wife.  He 
also indicated that he prefers to be by himself and only has 
one friend.  He does not enjoy the activities which used to 
provide pleasure.  The Veteran also reported that he gets 
angry easily and lacks patience.  He reported hyperarousal, 
nightmares and difficulty sleeping.  The Veteran reported an 
instance where three years prior to the examination, a boss 
irritated him and he contemplated buying a gun to shoot the 
man.  He also mentioned frequent thoughts of suicide with no 
present intent of acting on them.  He stated that he had 
difficulty concentrating but did not miss any work due to his 
PTSD over the past 12 months.  The examiner noted no 
obsessive behavior, memory loss, panic attacks or impaired 
impulse control.  The Veteran received a GAF score of 55.

December 2006 treatment records reveal that the Veteran was 
depressed, anxious and continued to experience nightmares.  
He was not suicidal or homicidal and his speech was normal.  
The Veteran's memory was slightly decreased and he was 
afforded a GAF score of 50.  

The Veteran was seen in April 2007 and reported good and bad 
days.  He reported not sleeping well.  His mood was slightly 
anxious and his memory decreased.  He denied hopelessness, 
suicidal ideation and homicidal ideation.  March 2008 
treatment records reveal that the Veteran was experiencing 
nightmares, hyperarousal and emotional numbing.  He reported 
being separated from his wife for the past 6-8 months because 
they were not getting along.  The examiner noted that no 
thought disorder was present and he was not suicidal or 
homicidal.  

The Veteran was afforded a VA examination in March 2009.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported taking medication for his PTSD 
symptoms.  He reported an increase in nightmares, intrusive 
recollections, avoidance, hyperarousal, irritability and 
difficulty falling asleep.  He reported that he socially 
isolates himself and recently separated from his wife of two 
decades.  The Veteran reported that his wife asked him to 
leave the house due to his irritability.  He also reported 
thoughts of suicide on a daily basis, but has no intent or 
plan.  The Veteran stated that he has very poor concentration 
and attempted to take classes but could not follow what was 
being taught.  The examiner noted that the Veteran's work 
performance has been affected as he misses up to one day of 
work per week, has poor concentration and has shown poor 
judgment.  The examiner reported that the Veteran's thought 
processes were goal directed and rational.  There was no 
evidence of delusions or hallucinations.  The Veteran was 
dysphoric, anxious and frustrated.  The examiner noted that 
the Veteran was able to maintain minimal personal hygiene, 
his speech was logical and his memory was intact.  The 
Veteran did not engage in obsessive or ritualistic behavior 
and was anxious without panic attacks.  The Veteran also 
described low motivation.  The examiner noted that the 
Veteran's sleep has been impaired for the last two years 
since PTSD was diagnosed.  He concluded that the Veteran's 
symptoms cause deficiencies in his work, his capacity to 
function in an academic environment and his social life, as 
he recently separated from his wife.  The Veteran was 
afforded a GAF score of 45.  

The Veteran's supervisor, D.H. wrote a letter received by the 
VA in March 2009.  D.H. stated that the Veteran had been 
working for him for the past four years and during this time, 
the Veteran's performance has steadily declined.  D.H. noted 
poor attendance, outbursts of anger, forgetfulness, inability 
to get along with others, lack of participation in shop 
activities and poor judgment.  The Veteran's supervisor 
stated that while the Veteran has been up for a promotion the 
last two years, the promotion has been denied due to all the 
factors mentioned.  D.H. also stated that he knows the 
Veteran is capable of better performance but has been unable 
to perform.  He said he would consider terminating the 
Veteran.

The Veteran's coworkers also wrote a letter stating that the 
Veteran has many problems, which are displayed at work.  They 
mentioned that the Veteran displays poor short-term memory 
and cannot remember his tasks.  They also stated that he 
socially isolates himself and eats lunch alone.  The co-
workers stated that the Veteran has become more withdrawn 
since his wife left him and he startles easily.  

A May 2009 treatment record notes that the Veteran will be 
starting a new job with better pay and work conditions.  The 
Veteran reported some fear and apprehension about how hard 
the job would be for him to manage.  He wrote a letter in 
October 2009 stating that he engaged in a heated disagreement 
with a co-worker and has been transferred to another shop and 
placed on six-month probation.  

A careful review of the record reveals that a 70 percent 
rating is warranted, beginning May 12, 2006.  The medical 
records show a worsening in the Veteran's condition.  The 
Veteran received a GAF score of 45 at a March 2009 VA 
examination.  As discussed above, GAF scores of 41 to 50 
represent "serious symptoms" or serious impairment in social 
and occupational functioning.  In addition the 2009 examiner 
noted that the Veteran's PTSD symptoms cause deficiencies in 
his work, his capacity to function in an academic environment 
and his social life, as he recently separated from his wife.  
The Board notes that even though the Veteran obtained a new 
job with increased pay, a follow-up letter from the Veteran 
shows that he is having difficulty at his job and has been 
placed on probation due to anger issues.  The Veteran has 
shown occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, and mood; impaired impulse control; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

The Veteran is not entitled to a rating of 100 percent, as he 
has not shown total occupational and social impairment.  The 
Veteran has shown that he gets nervous in social situations 
and that he has minimal social contacts.  However, he 
continues to work and has one friend.  Additionally, the 
Veteran does not exhibit delusions and hallucinations; there 
is no persistent danger of him hurting himself or others and 
he has not shown disorientation as to time and place.  The 
Veteran has also not exhibited grossly inappropriate 
behavior.  Furthermore, the records have shown that he is 
able to maintain his personal hygiene and has appeared 
appropriately groomed and attired. 

Therefore, the Veteran's PTSD disability rating is increased 
to 70 percent, effective May 12, 2006.  The appeal to this 
extent is granted.

The Veteran's PTSD reflects no exceptional or unusual 
symptoms as to warrant the assignment of a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  
Difficulty with employment is already reflected in the 
Veteran's 30 and 70 percent ratings.  The Veteran's currently 
assigned ratings adequately contemplate the severity of his 
symptoms.  Additionally, there is no evidence of frequent 
hospitalizations due to PTSD.  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227. 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable.  
Rather the record shows that he has been and remains 
employed.  No consideration in this regard is needed.

II.  Service Connection 

Pertinent Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
organic diseases of the nervous system, will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

With regard to claims due to asbestos exposure, there is no 
specific statutory or regulatory guidance with regard to 
claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000. 

VA must analyze the Veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether or not military records demonstrate evidence of 
asbestos exposure in service, and to ensure that development 
is accomplished to ascertain whether or not there is pre-
service or post service occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
diseases.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or post 
service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
Veteran.

A disorder may be service-connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the Veteran.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis 

COPD

The Veteran contends that he was exposed to asbestos in work 
and sleep areas during his service in the Navy.  The 
Veteran's DD-214 shows that he was a fire control technician.  

The Board notes that mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm causally related to in-service exposure 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A review of the Veteran's service treatment records shows 
that upon enlistment in November 1972, the Veteran had normal 
chest and lungs and reported childhood asthma that has not 
recurred since age 12.  In July 1973, the Veteran was seen 
for a mediastinal mass which was diagnosed as a prominent 
pulmonary artery, normal variant.  The Veteran was 
asymptomatic when he was seen and denied any problem with 
chest pain, fever, chills, persistent cough or night sweats.  
The examiner noted that there was no radiographic evidence of 
pathology to the pulmonary artery and no lymphadenopathy was 
identified.  The examiner noted that the Veteran smoked 1.5 
packs of cigarettes per day for five years and had a morning 
cough productive of green sputum.  An August 1973 examination 
revealed no abnormalities.  On separation in September 1978, 
the examination showed normal lungs and chest and no 
complaints were made regarding COPD.  

The post service evidentiary record contains an April 2004 
pulmonary function test showing that the Veteran smoked 30 
packs of cigarettes a year.  His lungs were clear to 
auscultation and his respiration was normal and unlabored.  

The Veteran received a VA examination in April 2006.  The 
examiner had the opportunity to review the Veteran's medical 
records.  The Veteran provided a history of 11-month exposure 
to asbestos while working at a shipyard in Washington state 
in 1976 as well as unspecified exposure on board a submarine 
during service.  The Veteran has a 30 pack a year history of 
smoking cigarettes and takes Amiodarone for atrial 
fibrillation.  He has a history of coronary artery disease 
and ischemic cardiomyopathy.  The examiner noted that current 
medical records do not show a diagnosis of asbestosis and the 
Veteran is not receiving treatment for a respiratory 
condition.  The examiner noted mild restrictive defect and 
borderline mild obstructive defect.  She concluded that it is 
less likely than not that the Veteran demonstrates any 
chronic residual from asbestosis exposure, in that no 
objective evidence of asbestosis is present.  

January 2007 records show that lung volumes are consistent 
with mild restriction, but corrected diffusion is normal, 
making the cause of the restriction appear non-parenchymal.  
No significant impairment in lung function was noted.  March 
2007 to June 2008 treatment records showed normal lungs and 
unlabored respiration.  

September 2008 treatment records show the Veteran had a cough 
and chest congestion.  Small pneumonia was diagnosed and the 
Veteran was treated with antibiotics.  

A review of the records reveals that service connection is 
not warranted.  COPD was not present in service, nor did the 
Veteran have a lung disability upon separating from service.  
The April 2004 examiner noted there was no objective evidence 
of asbestosis or any chronic residual from asbestos exposure.  
Furthermore, although a mild restrictive defect or an 
obstructive defect has been noted, there is no medical 
evidence of record diagnosing a current underlying lung 
disability.  As there is no current diagnosis, the claim must 
be denied.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
a disability.  The Board finds that there is no evidence of 
COPD either during service or presently.  As the 
preponderance of the evidence is against the claim for 
service connection for COPD, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Sleep Disability

The Veteran claims that he has an unspecified sleep disorder, 
secondary to his PTSD.  

A review of the Veteran's service treatment records show no 
complaints regarding a sleep disability.  Upon enlistment in 
November 1972, the Veteran mentioned no problems with his 
sleep and upon separation from service in September 1978, no 
problems were noted.   

The Veteran received a VA examination in April 2006.  The 
examiner had the opportunity to review the Veteran's records.  
The VA examiner stated that the Veteran's sleep disorder was 
not sleep apnea, was not suggestive of a formal sleep 
disorder, and was likely psychological insomnia related to 
his PTSD.  He also stated that the sleep disturbance is not 
suggestive of a formal or medical disability.  A March 2009 
examiner noted that the Veteran had "chronically impaired 
sleep over the last two years since being diagnosed with 
PTSD."  

As the Veteran is already rated at least 30 percent for PTSD, 
the rating takes into account "chronic sleep impairment." 
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  The 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  As the examiner noted that 
the Veteran does not have a separate diagnosis of a sleep 
disability and sleep impairment is already contemplated in 
the rating criteria for PTSD, a separate evaluation for sleep 
impairment would be duplicative and would violate the rule 
against pyramiding.  Therefore, entitlement to service 
connection for a sleep disability is denied.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has hearing loss and tinnitus as 
a result of sleeping next to a generator in 1976 while in 
service.

The Veteran's service treatment records show the Veteran had 
normal hearing upon entrance into service in November 1972.  
In June 1974, the Veteran complained of pain in his left ear 
due to fluid.  He also complained of hearing loss beginning 
10 months prior to being seen, which he attributed to 
participation in a pressure chamber course for submarine 
school.  The examiner noted that the Veteran's hearing was 
within normal limits, there was no high density noise 
exposure and no explanation for the Veteran's problem.  In 
September 1978, the Veteran was found to have normal hearing 
in his right ear and mild high frequency hearing loss in his 
left ear of 15 decibels at 4000 hertz and 35 decibels at 8000 
hertz.  The examiner noted that both ears were within normal 
limits.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the 
determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After discharge from service, the Veteran has provided no 
medical evidence of any hearing loss.  The VA medical records 
do not address hearing loss or provide any evidence with 
which to support a claim of hearing loss.  An Audiological 
evaluation conducted in August 2004 shows that the Veteran 
had normal hearing for adjudication purposes, as defined by 
38 C.F.R. § 3.385.  With regard to the Veteran's claim for 
service connection for hearing loss, as there is no current 
diagnosis the claim must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges the Veteran's belief that he has a 
current hearing loss disability and notes that he is capable 
of reporting his personal observations concerning his 
diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as a lay person without medical training, 
the Veteran is not qualified to determine whether he has 
sufficient hearing impairment to qualify as a disability for 
VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

As the medical evidence fails to show a current diagnosis of 
hearing loss as defined by VA regulation, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hearing loss, and the benefit-of-
the-doubt is not applicable.  38 U.S.C.A. § 5107(b). 

With regard to the Veteran's claim of entitlement to 
tinnitus, the Veteran did not complain of ringing in his ears 
while in service, and there is no evidence of tinnitus until 
2004, over 20 years after the Veteran separated from service.  
Furthermore, the VA examiner noted that as the Veteran had 
hobbies post service that exposed him to excessive noises, 
such as hunting, shooting and the use of outdoor power tools, 
and that his tinnitus was likely not due to service.  

The Board finds that there is no evidence that the Veteran's 
tinnitus began in service, continued in symptomatology since 
service, or is in any way related to service.  The separation 
examination is negative for any complaint or finding of 
tinnitus.  The record is also absent for any complaint or 
findings associated with tinnitus until 2004, over 20 years 
after service.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, the competent and credible post 
service medical evidence does not attribute the Veteran's 
tinnitus to service.  Therefore, the evidence weighs against 
the Veteran's claim in this regard. 

At this time, the Veteran's assertions relating his tinnitus 
to service are acknowledged.  Nonetheless, the independent 
competent and credible evidence does not substantiate the 
Veteran's assertions.  The service treatment records which 
show no complaints of tinnitus; the prolonged period which 
amounts to numerous decades without complaint of or treatment 
for tinnitus, and the VA medical opinion which does not 
attribute the Veteran's tinnitus to service, are all factors 
that reduce the credibility of the Veteran's appellate 
assertions.  Moreover, the Veteran as a layperson is not 
competent to etiologically link his tinnitus to service.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  The competent and credible 
evidence preponderates against the claim.  Therefore, service 
connection for tinnitus is denied.  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in December 
2003.  The Veteran was not provided with notice of the type 
of evidence necessary to establish an effective date of the 
disability rating.  The Board finds that because a 
preponderance of the evidence is against the claims for COPD, 
a sleep disability, hearing loss and tinnitus, any questions 
as to the appropriate effective date to be assigned are 
rendered moot.  The Veteran has not been prejudiced in this 
regard.

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran VA examinations.  
The examination reports are adequate for adjudicative 
purposes.  The examiners reviewed the Veteran's claims file, 
examined him and rendered opinions based on their review and 
sound medical principles.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.





ORDER

Entitlement to an initial rating of 30 percent for PTSD from 
October 23, 2003 to May 11, 2006, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Entitlement to an initial rating of 70 percent for PTSD 
beginning May 12, 2006 is granted, subject to the regulations 
pertinent to the disbursement of monetary funds. 

Entitlement to service connection for COPD to include as 
secondary to asbestos exposure, is denied.

Entitlement to service connection for a sleep disability, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Right Knee Disability 

The Veteran asserts that he is entitled to service connection 
for a right knee disability due to a right knee injury in 
service.  

A review of the Veteran's service treatment records shows 
that in January 1973, the Veteran complained of injuring his 
right knee when running through an obstacle course and 
banging his knee on a wall.  The knee appeared tender, but 
there was no swelling.  The examiner noted that x-rays were 
negative.  

The Veteran received a VA examination in September 2004.  The 
examiner noted that the Veteran was seen for an injury to his 
right knee in service and the x-rays were negative.  Upon 
examination, the examiner noted minimal degenerative changes 
of the patella.  The examiner did not provide an opinion as 
to whether the degenerative changes are related to service.    

The Board finds that the appeal should be remanded in order 
to obtain another VA examination.  The Board finds that a 
remand is required in order to determine whether the 
Veteran's current disability is related to service.  

Depression and Adjustment Disorder 

The Veteran asserts entitlement to service connection for 
depression and adjustment disorder.  Treatment records reveal 
diagnoses of adjustment disorder and depression.  See August 
2004 VA examination and treatment records dated in December 
2006.  

The Board notes that while the Veteran's depressive disorder 
and adjustment disorder are treated as separate claims, it is 
unclear from the medical evidence of record that these 
manifestations are not part and parcel of the Veteran's 
service-connected PTSD.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2009); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  

As a result, the Veteran should be afforded a VA examination, 
whereby the examiner should offer an opinion as to whether 
the Veteran has separate disabilities manifested by 
depressive disorder and adjustment disorder that have 
distinct symptomatology apart from his service-connected 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination in connection with his 
claim for service connection for a right 
knee disability.  The claims file should 
be sent to the examiner and reviewed in 
conjunction with this inquiry.

The examiner should then provide an 
opinion regarding whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's right knee 
disability began during service or is 
causally linked to any injury in service.  
Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record. 

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any acquired 
psychiatric disorder, to include 
depression and adjustment disorder.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the psychiatrist.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  

The examiner is asked to specifically 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
acquired psychiatric disorders apart from 
PTSD are part and parcel of the service-
connected PTSD or aggravated thereby.  
All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.

3.  Thereafter, the Veteran's claims for 
service connection must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


